PER CURIAM.
Appellant entered a no contest plea to fleeing and eluding a law enforcement officer; willful, wanton reckless driving; resisting arrest without violence; and driving while his license was suspended or revoked. Subsequently, before sentencing, he retained new counsel and filed a written motion to withdraw his plea. He alleged that his prior counsel misstated the law, the possible sentence to be imposed, and- possible defenses to the various charges, and that his plea was the result of “fear, misapprehension, persuasion, promises, inadvertence or ignorance.”
Without ruling on appellant’s motion to withdraw his plea, the trial court proceeded to sentencing, over appellant’s objection. We reverse appellant’s judgment of convictions and sentences, because the trial court reversibly erred by failing to rule *869on appellant’s written motion to withdraw his no contest plea before sentencing. On remand, the trial court shall conduct further proceedings and rule on appellant’s motion to withdraw his no contest plea.

Reversed and Remanded.

GROSS, C.J., STEVENSON and TAYLOR, JJ., concur.